Citation Nr: 0733223	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung nodule.

2.  Entitlement to service connection for residuals of right 
lower lobe pneumonia.

3.  Entitlement to service connection for a right ear tumor.

4.  Entitlement to service connection for colon cancer, to 
include as due exposure to ionizing radiation and/or toxic 
chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from January 1959 to 
January 1961.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision, in which, the 
RO, in pertinent part, denied the above claims for service 
connection. 

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge at the RO; a copy of the hearing 
transcript has been associated with the record.  After that 
hearing, the appellant submitted additional evidence directly 
to the Board, with a waiver of initial RO jurisdiction, which 
the Board accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2007).

The decision denying the claims for service connection for 
residuals of right lower lobe pneumonia and for a lung nodule 
is set forth below.  The issues of service connection for a 
right ear tumor and for colon cancer, to include as due 
exposure to ionizing radiation and/or toxic chemicals, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.



FINDINGS OF FACT

1.  The veteran has been shown as having nodule(s) of the 
lungs, a test result that is not, in and of itself, a 
disability for VA compensation purposes; and there is no 
competent evidence of disability manifested by lung nodules.

2.  There is no competent medical evidence of a current 
disability manifested by residuals of right lower lobe 
pneumonia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
claimed as a lung nodule(s) are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for service connection for disability 
claimed as residuals of right lower lobe pneumonia are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Hence, the May 2004 letter-which 
meets the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  While the RO did not explicitly advise the 
claimant to provide any evidence in his possession that 
pertains to his claims, following the RO's instructions, the 
appellant indicated, in a June 2004 statement, that he had no 
more evidence to submit to substantiate his claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error). 

While the RO also did not inform the claimant until an April 
2006 letter of how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the appellant.  
Because the Board's decision herein denies the appellant's 
claims for service connection for a lung nodule(s) and for 
residuals of right lower lobe pneumonia, neither a disability 
rating or an effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of service personnel 
and medical records, private medical records, and a private 
physician's statement, and post-service treatment records 
from the VA Medical Center (VAMC) in Brooklyn, New York, and 
a copies of the veteran's testimony and his and his  
representative's statements.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The appellant asserts that he has disabilities claimed as a 
lung nodule(s) and residuals of right lower lobe pneumonia.  
During his testimony, the appellant claimed that, when he 
went into service, he was told that he had two nodules on his 
lung; that while he was in service he was treated for 
pneumonia; and that he was told that he now has five nodules 
on his lung after he was diagnosed with colon cancer.  During 
the interim period, the appellant stated that he has had 
severe colds and congestion and that doctors/nurses have told 
him that it was possible that his lung problems are related 
to service.

After a full review of the record, including the medical 
evidence and testimony and statements made by the veteran and 
his representative, the Board finds that service connection 
for disabilities claimed as a lung nodule(s) and as residuals 
of right lower lobe pneumonia is not warranted.

The appellant's service medical records show normal clinical 
findings, for his lungs and chest, on both his induction and 
separation examination reports.  Contrary to the appellant's 
testimony, his induction chest x-ray was negative.  While it 
is true that the appellant was hospitalized from February 15 
to February 24, 1959, for right lower lobe pneumonia, chest 
x-rays taken on February 24, 1959 revealed no significant 
abnormality.

VA treatment records show the veteran's own self-reported 
history of pneumonia while in the Army, of no known exposure 
to TB, and of a "lung nodule" on his chest x-ray taken 
before his May 2003 hemicolectomy, which he was told was an 
old scar.  

Private treatment records reflect that an August 2004 
computed tomography (CT) scan of the abdomen showed bilateral 
small basilar lung nodules.  The impression of an April 2005 
CAT scan of the chest was stable interval noncontrast CAT 
scan of the chest.

But none of the post-service medical records include a 
diagnosis of any pulmonary or respiratory disease.  Even the 
veteran during his testimony admitted that he does not get 
colds as often as he used to now.  Nor did he say that he has 
been diagnosed with a chronic pulmonary or respiratory 
disease.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, a nodule is a 
little knot.  Dorland's Illustrated Medical Dictionary 1270 
(30th ed. 2003).  Thus, a nodule of the lung is a test result 
and not, in and of itself, a disability.  See e.g. 61 Fed. 
Reg. at 20,445 (May 7, 1996).

As such, there is no competent evidence of a current 
disability upon which to predicate a grant of service 
connection on any basis for disability claimed as a lung 
nodule or as residuals of right lower lobe pneumonia, and, 
hence, no valid claim for service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinksi, 2 Vet. App 141, 144 (1992).  

The Board has considered the veteran's assertions and those 
advanced by his representative in connection with the appeal.  
However, as indicated above, his claims turn on the medical 
matter of diagnosis of current disability (and, if shown, 
medical etiology)-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As lay persons without appropriate medical 
training and expertise, the veteran and his representative 
simply are not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
The Board emphasizes that the appellant's assertions as to 
what physicians/nurses purportedly told him pertaining to the 
existence of a relationship between post-service 
colds/congestion and the claimed disabilities does not 
constitute competent medical evidence to support his claims.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, 
their assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the 
appellant's claims for disability claimed as a lung nodule or 
as residuals of right lower lobe pneumonia must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lung nodule(s) is denied.

Service connection for residuals of right lower lobe 
pneumonia is denied.


REMAND

The appellant contends that service connection also is 
warranted for a right ear tumor and colon cancer.  

In support of his right ear tumor claim, the appellant 
testified that he was in a very bad motor vehicle accident 
(MVA) in 1959, while escorting a shipment through 
Pennsylvania.  He claims that the driver in the tractor 
trailer he was escorting fell asleep behind the wheel and hit 
his vehicle in the back; that his Sergeant and a radio guy 
were taken by helicopter to the hospital for treatment; and 
that, even though his hands were swollen and his head had hit 
the windshield, he was left to fill out the accident report 
and no one gave him any medical assistance.  He contends 
that, when his head hit the windshield, a bump came about 
which he claims led to surgery in the early 1960s for removal 
of a right ear tumor at Booth Memorial Hospital (now the New 
York Hospital of Queens).  The veteran submitted an undated 
copy of a local newspaper article about the accident, which 
reflects that the appellant was not injured.

In support of his colon cancer claim, the appellant testified 
that, while stationed at the Seneca Army Depot (SAD) in 
Romulus, New York, he was exposed to toxic chemicals and 
radiation.  He stated that the Army used to explode munitions 
in the ground all the time and, as a result, the ground was 
very contaminated and that he ate, slept and drank the water.  
In an August 2007 opinion, his private surgeon at the St. 
Francis Hospital indicated that, after reviewing the 
appellant's history of exposure during his stay in Romulus, 
New York, from 1959 to 1960, it is not unreasonable to draw a 
connection between his exposure to toxic materials and the 
development of colon cancer.  The appellant submitted 
Internet articles from the Center for Disease Control (CDC) 
and other sources and a public health assessment, which 
reflect that radioactive materials from the Manhattan Project 
were stored or buried at the SAD in the 1950s and 1960s and 
that other munitions were steam cleaned, buried, or 
burned/incinerated during the period that the appellant was 
stationed there.  In denying the claim, the RO stated that 
there was no objective evidence showing that the appellant 
was involved with special weapons while stationed at the SAD, 
nor was there evidence that the low levels of radioactive 
contamination that were reportedly measured in 1986 were 
present during the six months that he was stationed there.  

The Board notes that the veteran's claims file has been 
rebuilt.  It does not appear that the RO asked the National 
Personnel Records Center (NPRC) for copies of the appellant's 
service personnel records or for confirmation of whether he 
was exposed to toxic chemicals or to ionizing radiation, to 
include any copies of the appellant's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) or equivalent, 
or for any copies of an 1959 accident report.  Nor does it 
appear that the NPRC sought radiation dose information from 
the Surgeon General of the Army.  This should be done on 
remand.

The Board observes that the development procedures set forth 
in 38 C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) 
(2007).  The regulations provide that in other radiation 
exposure claims not based on atmospheric nuclear weapons 
test participation or the occupation of Hiroshima and 
Nagasaki, a request will be made for any available records 
concerning the appellant's exposure to radiation.  These 
records normally include but may not be limited to the 
appellant's DD Form 1141, if maintained, service medical 
records, and other records which may contain information 
pertaining to the appellant's radiation dose in service.  

The RO did not forward the claim to the Under Secretary for 
Health for preparation of a probable dose estimate.  On 
remand, VA must forward the veteran's claims file to the 
Under Secretary for Health for preparation of a probable dose 
estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii) (2007).  
All pertinent records, to include the August 2007 private 
medical opinion and copies of the appellant's statements and 
testimony, are to be forwarded to the Under Secretary of 
Health, who will be responsible for preparation of a does 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  After that, if 
it is determined that the appellant was exposed to ionizing 
radiation, the claims file should be referred to the Under 
Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1) 
(2007).  Following this, the appellant's claims file should 
be sent to an oncologist for review and an etiological 
opinion.

Moreover, the Board acknowledges that the RO attempted to 
obtain medical records from the New York Hospital in Queens 
relating to surgery for the removal of a right ear tumor in 
the early 1960s; however, the request was returned as 
"undeliverable as addressed".  The Board notes that the 
correct address is "56-45" not "5645" Main Street.  On 
remand, another request for records should be made and such 
request should indicate that the records being sought are 
related to surgery for the removal of a right ear tumor 
performed by Dr. Sidney Rand (now deceased) in the early 
1960s.  The Board points out that the evidence of record 
shows that the appellant was treated for colon cancer by 
various private physicians.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, the RO should 
attempt to obtain missing private treatment records from Dr. 
B. I. K. of the Medical Oncology Associates of Long Island, 
P.C. and from Dr. M. D. M. at St. Francis Hospital pertaining 
to treatment for colon cancer.  

During his hearing, the appellant testified that he receives 
treatment at the West Palm Beach VAMC.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, all outstanding pertinent medical records 
should be obtained from the West Palm Beach VAMC, following 
the procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
VA of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the VA 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claims remaining on appeal.  The VA's readjudication of 
the claims remaining on appeal should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Contact the NPRC and the Department 
of the Army and request a complete copy 
of the appellant's service medical 
records and his Official Military 
Personnel File (OMPF), to include any 
copies of the appellant's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141) or equivalent, 
and any copies of 1959 motor vehicle 
accident report in which the appellant 
was involved and ask whether the 
appellant was exposed to toxic chemicals 
or to ionizing radiation while stationed 
at the Seneca Army Depot in Romulus, New 
York.  Specifically, the NPRC should 
request radiation dose information from 
the Surgeon General of the Army.  All 
records and/or responses received should 
be associated with the claims file.

2.  After completion of 1 above, forward 
the appellant's claims file to the Under 
Secretary for Health for preparation of 
an estimate of the veteran's probable 
dose exposure to ionizing radiation in 
service.  See 38 C.F.R. § 
3.311(a)(2)(iii) (2007).

3.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, VA should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2007) and complete 
such development.  Then, determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. § 3.311(c) (2007).

4.  Obtain from the West Palm Beach VAMC 
all outstanding pertinent records for the 
appellant of evaluation and/or treatment 
of residuals of removal of a right ear 
tumor and colon cancer.  All records or 
responses received should be associated 
with the claims file.

5.  Send to the appellant and his 
representative a letter requesting that 
he provide sufficient information, and 
if necessary, authorization to enable 
VA to obtain any additional evidence 
pertinent to any of the claims 
remaining on appeal that is not 
currently of record.  The VA should 
invite the appellant to submit all 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit.  The VA specifically should 
request that the appellant provide 
authorization to enable VA to obtain 
records from the New York Hospital in 
Queens, New York, relating to surgery 
for the removal a right ear tumor 
performed by Dr. Sidney Rand in the 
early 1960s (see correct address above) 
and all outstanding pertinent medical 
and radiological records from Dr. Bruce 
I. Kappel of the Medical Oncology 
Associates of Long Island, P.C. and 
from Dr. Michael D. Moseson at St. 
Francis Hospital pertaining to 
treatment for colon cancer.

6.  If the appellant responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

7.  After completion of the above, make 
the claims file and treatment records 
available to be reviewed by an oncologist 
for an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the appellant's 
colon cancer (1) was the result of some 
incident of active service, to include 
exposure to ionizing radiation or toxic 
chemicals; or (2) was due to some other 
reason. 

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

8.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, VA should readjudicate the 
claims remaining on appeal, in light of 
all pertinent evidence (to include that 
submitted in August 2007) and legal 
authority.  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
to respond.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


